DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yijun (WO2014187335A1).

1. (Currently Amended) A heat dissipating unit (310, 311) for use in a lamp, comprising: a frame (310, 311) formed from a thermally conductive plastic (thermally conductive insulating polymer composite), wherein the frame comprises: a first interface for contacting lamp driver 

2. (Original) A heat dissipating unit as claimed in claim 1, wherein the thermally conductive plastic comprises a PBT (polybutylene terephthalate) or PC (polycarbonate) or ABS (acrylonitrile butadiene styrene) material with a thermally conductive filler (“a polycarbonate to which alumina, silicon carbide, and cerium oxide are added”).

3. (Currently Amended) A heat dissipating unit as claimed in claim 1 , wherein the frame comprises thermally conductive elements which comprise one or more of: a metal; a ceramic; a heat pipe; a vapor chamber (“a polycarbonate to which alumina, silicon carbide, and cerium oxide are adde “).

5. (Currently Amended) A heat dissipating unit as claimed in claim 1, wherein the second interface comprises a curved surface (fig 2).

6. (Currently Amended) A heat dissipating unit as claimed in claim 5, wherein the first interface comprises a first interface portion connected to one end of the curved surface and a second interface portion connected to an opposite end of the curved surface (fig 2).



10. (Currently Amended) A heat dissipating unit as claimed in claim 9, wherein the second interface comprises a curved surface and the ribs extend radially with respect to the curved surface (see fig.1 lower part of dissipating unit 310).

11. (Currently Amended) A heat dissipating unit as claimed in claim 1, wherein the first and/or second interface further comprise a thermal interfacing media (see paragraph starting with text “The term "thermally conductive insulating polymer composite material" refers”).

12. (Currently Amended) A lamp driver comprising: a heat dissipating unit as claimed in claim 1; and electronic components which are in contact with the first interface (fig 1, fig 2).


15. (Currently Amended) A lamp comprising: an outer housing having an outer surface and an inner surface ; a light source ; and a lamp driver as claimed in claim 12, wherein the second interface of the heat dissipating unit is in contact with the inner surface of the outer housing (fig 1, fig 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yijun (WO2014187335A1).
Regarding claims 13 and 14, 
using transformer and one or more integrated circuit chips mounted on opposite sides of a circuit board are well-known in the art in would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yijun (WO2014187335A1) as applied to claim1 above, and further in view of Ye et al. (US9255668B2).
4. (Currently Amended) A heat dissipating unit as claimed in claim 1, wherein the first interface comprises a set of one or more pads for contacting the surface of one or more lamp driver integrated circuits or electronic components (YE: fig 1).
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use electrical contact pads on the first interface in order to electrically connect the circuit board. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest “wherein the first interface portion comprises pads and the second interface portion comprise pads wherein the pads of the first and second interface portions face each other.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Britt D Hanley/Primary Examiner, Art Unit 2875